It is in no mere subservience to tradition that my first words in the general debate of the twenty-ninth session should be of gratitude to the President of the twenty-eighth session, our good friend Mr. Benites of Ecuador, and of congratulations and salutations to you, Sir, on assuming the presidency of the Assembly.
42.	To Mr. Benites, of our own region of Latin America, we are twice indebted for the wisdom, the calm and the mature experience that guided us through the special session as skilfully and as safely as they had guaranteed our passage through the twenty-eighth session.
43.	And our congratulations to you, Mr. President, are enhanced by the special pride and satisfaction reserved for rejoicing in a kinsman's triumph; for have we not worked with you as comrades over many years in the councils of the non-aligned movement and in the several consultations which have brought us together in the causes of the Third World? It is reassuring that, in sealing your presidency with unanimous acclaim, the Assembly should have demonstrated the capacity and the resolve to be itself infused with that spirit of dynamism which today so pervades the environment of the international community, and of which you yourself, Sir, are so much a symbol.
44.	And as we welcome your election, so we rejoice in the admission to membership of the three new States—Bangladesh, Grenada and Guinea-Bissau— for each of which the people of Guyana reserves a special sentiment: for Bangladesh, with which we watched through the travail of birth and with which we work in the fellowship of the Commonwealth for Grenada, with which we have shared 300 years of the unique West Indian experience -an experience of European wars of possession, of slavery, of indenture and the plantation system, of a protracted colonialism and the struggle for social, economic and political justice, of the steady growth of identity and of the structures of regional unity and with which, out of that varied past, we share now the expectation of a long future of working together in the fraternity of our Caribbean community as we seek, to build just, progressive and free societies; and for Guinea-Bissau, with whose yearnings for liberation we identified, though a continent away, and in whose success in the struggle we exulted as a beginning of the crumbling of the remnant ramparts of colonialism and oppression in Africa. Each in its different way, Bangladesh, Grenada and Guinea-Bissau, represents a further victory for the hallowed crusade of self-determination, a crusade whose foremost international champion has been the Organization itself.
45.	The admission of Bangladesh draws attention in a particularly poignant way to the obligations of the world community for operations of relief and rescue in relation to natural calamities, particularly in developing States with little or no reserves for dealing with them. The disaster that struck our sister Latin American State of Honduras on the very eve of this Assembly only serves to reinforce these obligations. It is clear that there is still much more that we must do to equip the United Nations to discharge these burdens on behalf of the international community. The resources currently at the disposal of the Secretary-General are far too limited for effective immediate response?, and far too much must inevitably be left to the charity of friends and the mobilization of international anguish. This twenty-ninth session of the Assembly should take prompt action to enable the Organization better to discharge an obvious and a non-controversial responsibility and it must, meanwhile, lend its urgent voice to the appeals of the Secretary-General and of the States concerned for the provision of the immediate assistance so desperately needed.
46.	Together, the admission of the three new States brings us closer to the goal of a United Nations that is representative of all of mankind. But we must not forget in our rejoicing those impediments to universality that persist. In particular, the admissions of Grenada and of Guinea-Bissau remind us of the victories for decolonization yet to be won in the Caribbean and in Africa.
47.	In our own region, our brothers in Belize- a member State of our Caribbean community- are currently being denied independence not through the unwillingness of the colonial Power to withdraw or indeed through their own lack of enthusiasm for self-determination but, as this Assembly has already itself borne witness, because of the threat of total absorption which they face once the metropolitan Power is withdrawn the threat of a virtual smothering at birth. The time has surely come for the acceptance of those realities and rights of such settled communities and States that history itself has consecrated and for the abandonment of proprietary contentions that have their dubious origins in another age and are rooted in another colonialism. It is intolerable, and it is indeed alien to the noble traditions of Latin America, that, at this late hour, a people should find the exercise of their right to self-determination thwarted by expansionist ambition. This Organization must ensure that its mandate for decolonization is nowhere so frustrated.
48.	In Africa, it is most heartening that the Government of Portugal now takes its stand with courage and without equivocation on the side of self-determination and human dignity; and that, even as the twenty-ninth session was commencing, significant practical advances towards independence were being made in Mozambique. Among those who spoke out in condemnation of past policies, let us likewise be uninhibited in applauding present trends and assuring Portugal of our support for all constructive programs in furtherance of them. And to that assurance we must imply more than passive appreciation. The free States of Mozambique and Angola, like the State of Guinea-Bissau, whose first anniversary of independence we celebrated last week, will require massive assistance from the international community if the triumph of self-determination is not to be overcast by the calamity of economic disaster. It is not too early to commit international resources on the scale that will be essential to the inevitable task of reconstruction. This twenty-ninth session should not pass without the necessary decisions being taken to that end.
49.	The consummation of the struggle for liberation in Mozambique and Angola is, of course, both a vindication of the struggle itself and a renewal of confidence in the eventual victories that must be won by those other movements for liberation for whom victory may not be immediately at hand. But that confidence will only be justified if it does not degenerate into complacency. Self-determination in Mozambique and in Angola does not represent the end of the struggle for freedom in southern Africa. Namibia, Rhodesia, and South Africa itself will remain a charge upon the conscience and a claim upon the courage of free men everywhere.
50.	The momentum generated at the international level in recent years by the movement for freedom in southern Africa has played an important, indeed a vital, role in the present prospects for victory. A loss of that momentum might even now impair those prospects; but, no less serious, a loss of momentum at this stage of partial victory would be an indefensible squandering of the tactical and psychological advantages that have been gained for the campaigns of liberation elsewhere. Mozambique and Angola will be free. Let their places be reserved at the thirtieth session. What we need now is to redouble the effort, to re-energize the struggle, to press home the advantages mindful always that the forces of racism and oppression will grow more desperate as they retreat behind their last defenses.
51.	Let us mark the promise which this session brings of major gains for freedom in southern Africa with a renewal of commitment not merely to a continuing but indeed to an escalating struggle in which the collective will of this Organization and of all its legitimate Members are brought to bear upon the final victories. And what better way to do so than for this Organization to act decisively as the Assembly has just done on the report of the Credentials Committee [2248th meeting] and, consistent with required procedure, to formally withdraw from South Africa those rights of membership which its gross, persistent and insufferable violations of the Charter forfeited long ago.
52.	And the case of Namibia represents a special challenge; for it is an international Territory in respect of which the Organization has assumed particular responsibilities. The positive actions just taken by the United Nations Council for Namibia whose current President it is Guyana's honor to provide in exercising its legislative power to secure the resources of Namibia in trust for the people of that Territory and in establishing in Zambia the Institute for Namibia are welcome assertions of the responsibility of the international community in advancing the struggle for freedom. The time is ripe for us, through the instrumentality of the Security Council, to take the further steps that may be necessary for ensuring that the illegal occupation of Namibia by South Africa is speedily and irrevocably terminated.
53.	Nor can we forget, in passing, those divided States whose condition of division continues to contribute to their remaining outside the Organization. Let us, consistent with our commitment to universality, help to create conditions through which the peoples of all those lands may settle the internal issues of fragmentation without the interference, or even the inter-locution, of external forces in whatever garb they may be attired or from however far or near they may come.
54.	And as we try to create conditions that will assist in resolving those issues that keep the divided States outside the Organization, let us be alerted by the lessons of Cyprus to the threat to national independence and sovereignty of States already within the Organization. The people of Cyprus have suffered a tragedy of immense proportions. None of us, but particularly those of us who come from plural societies, can fail to be profoundly moved by the setback to national unity that has followed in the wake of the misguided adventurism that marked the beginning of these events.
55.	There will be time hereafter to judge those events and those who contributed to their conception and their execution. What is needed now, above all else, is to help our brothers in Cyprus to bind up the wounds of their shattered society, to help them in their efforts to preserve the integrity of the State and to place at their disposal our collective good offices and the protection, and indeed the superintendence, of the United Nations itself in guaranteeing that integrity and the capacity of Cyprus to continue to play a constructive role in the affairs of the world community. To that process of recuperation many States may be able to make a modest contribution, and the opportunity that now exists to broaden the base of the international effort particularly to broaden it beyond the confines of super and major Powers should not be lost.
56.	While that effort is being assembled, and whatever may be the eventual political and constitutional solutions, we cannot afford to ignore the humanitarian problem which cries out urgently for solution and which, if unrelieved, will make the task of finding solutions immensely more intractable. The dislocation of a large proportion of the population of Cyprus demands the immediate attention of the international community. The fact that the numbers themselves are small compared with other human calamities of this kind with which the international community has been obliged to deal in the past should serve only to quicken the pace with which programs of relief are agreed upon and put into execution.
57.	There is still a chance to save Cyprus from deteriorating into yet another embattled zone petrified in division by the patronage of major Powers. There are clearly men of good will on all sides ready to work tirelessly to avoid so dismal a prognosis. In the days and weeks ahead let the Assembly, let the Organization, let all Member States, help them to find those ways out of the present darkness.
58.	We join the Secretary-General in paying homage to the members of the United Nations Peace-keeping Force who gave their lives in Cyprus. But the lessons we must draw from that tragedy, the acknowledgment we must make for their sacrifice, is that there is need for the international community to rethink its approaches to peace-keeping, to the scale of peacekeeping operations and to the difficult questions of authorization, of control, of command and of supply that need to be settled, and settled along lines compatible with current needs of international peace and contemporary concepts of international action.
59.	The international community, like all communities at the national level, must sometimes learn hard lessons out of the experience of great tribulation. Perhaps out of the Cyprus experience the international community will learn some lessons about peace-keeping. Perhaps we shall be led at last to a perception of the Organization's true role in preventive peace-keeping -a functional role, consistent with national sovereignty, of maintaining international order and preserving the integrity of States more effectively than we ever can do through token forces assembled in the aftermath of conflict.
60.	The important developments in peace-keeping in the wake of the recent crisis in the Middle East and the present unhappy experience in Cyprus should certainly provide justification for a major effort during this session to advance the issue of international peace-keeping as one of the major mandates of the Organization under the Charter. Strengthened by contemporary insights of the global unity of mankind and the concomitant interdependence of men, we should not permit past impediments to consensus on this issue to obscure our prospects of future accord and we should not, therefore, be deterred from pursuing it anew.
61.	But while at this twenty-ninth session we deliberate the political issues of peace-keeping and disarmament, of decolonization and apartheid, of the crisis in the Middle East and the situation in IndoChina, it is the economic issues confronting the world community and impressing themselves upon the daily lives of people everywhere that will demand our most urgent attention and our most penetrating examination and debate.
62.	That we should have reached the stage where all Member States acknowledge the priority character of these issues is itself a notable advance. There was
285
a time, not so long ago, when, to the developed world of east and west, these Were the peripheral issues of the international dialog, relegated almost to the category of "any other business" on the international agenda. It can no longer be so. For these issues are now as critical to the prosperity of the developed world as they have always been to the survival of the developing.
63.	It would have been encouraging had we reached this unanimity of concern from a position of principle responsive to the mandates of the Charter, but in truth we have not. Despite the inevitable failure of a succession of international palliatives to redress the economic imbalance between the rich and the poor countries of the world; despite the mounting frustration, the cynicism and, indeed, the resentment of the world's under-privileged; despite even the gradual emergence of a global consciousness, a planetary awareness of an interdependent world community despite all these, the developed countries, for the greater part, but with some important exceptions, refused to come to terms with the need for fundamental change. It required the catalytic compulsions of the energy issue to force recognition of the need for a new international economic order. Even so, it was with a sometimes reluctant developed world that we reached a halting consensus at the sixth special session on the Declaration on the Establishment of a New International Economic Order [resolution 3201 (S'VI)] and of the Program of Action to implement it [resolution 3202 (S-VI)].
64.	With the special session on raw materials and development behind us and the special session on development and international economic co-operation in 1975 ahead of us, it is essential that these pressing economic issues occupy a major part of our time at the twenty-ninth session. This general debate can serve an important purpose if, through frank exchanges, we can advance the dialog of change and close the gap that Obviously still exists between the expectation of the poor and the intent of the rich.
65.	To close that gap we must reach agreement on the purposes of our endeavors, on, Our basic aims and objectives. In the Declaration on the Establishment of a New International Economic Order we have agreed on the rhetoric of change. In the Program of Action we have identified together some of the mechanisms by which it might be initiated. But have we agreed upon the philosophy of change? Have we reached from our different starting-points an accord on the ideology of international economic reconstruction?
66.	If the search for consensus at the sixth special session has meant no more to the developed world, or to major parts of it, than minor modifications of the international economic system to appease the claimant demand for change or, worse still, a process of minimal adjustment of positions within the existing system to meet the particular needs of what might appear to be a transient emergency and there is, let it be admitted, evidence enough that to several developed States that search for consensus meant only the one or the other if this is really so, then we are still far from that agreement on a common purpose which is the precondition of co-operative action. And for so long as that discord persists at the level of objectives neither the rhetoric of the Declaration nor the mechanisms of the Program of Action will contribute significantly to the resolution of those basic economic issues which will persist in demanding our attention. Without the energizing spark of mutual commitment, the former will be a lifeless parchment and the latter a withered blueprint, both destined for the international archive of lost causes.
67.	If, however, we are to persevere in pursuit of mutuality; if we are to proceed by consensus, as we are almost threateningly urged to do -as indeed both principle and expediency enjoin the developing States to do- then let it at least be clear to all engaged in the dialog that that mutuality, that consensus, must relate primordially to the philosophy of change, must be founded in a joint response to the seminal questions. What kind of world is it which we must strive to change? What kind of better world is it to which we seek to move? If we are not agreed upon those essentials of change, consensus on the mechanisms of change is a meaningless concept and the search for it is bound to end in futility, in frustration and, inevitably, in confrontation. But if we can reach agreement upon these essentials, real and genuine agreement supported by the conviction that it is in the ultimate interest of all States to advance that transformation, then the Declaration adopted at the sixth special session will possess the quality of an organic instrument of our new world community and the Program of Action wiK be a living charter of progressive reform.
68.	I cannot and do not purport to speak for all the Third World; but I suspect that the view from Guyana's corner of the developing world is much like the view from many another Third World window. And I suspect that our vision of the world as we seek to move from it is much like the vision of the remaining two thirds of the world's people who yearn for change. Perhaps for this reason it is easy for me to adopt the description given of our contemporary scene by one of the distinguished economists of the Third World, Mr. Mahbub al Haq of Pakistan, speaking recently in commemoration of a great internationalist of the developed world who understood our view and shared our vision:
"He would have been greatly saddened" -said Mr. Haq- "by a world which was so divided economically as to have about 20 per cent of the population enjoying about 80 per cent of the world income. We have today about two thirds of humanity living if it can be called living at all on less than 30 U.S. cents a day. We have today a situation where there are about 1,000 million illiterate people around the world, although the world has the means and the technology to spread education. We have about 60 per cent to 70 per cent of the children in the Third World suffering from malnutrition although the world has the resources to give adequate nutrition to all of its population. We have maldistribution of the world's resources on a scale where the developed countries are consuming about 25 times more of the resources per capita than the developing countries. We are in a situation where in the Third World millions of people work incredibly hard for very miserable rewards. It is easy to be sophisticated about it and to explain it all in terms of stages of development; but it is not likely to carry much conviction in our countries where people toil in a broiling sun from morning till dusk for mere subsistence and for premature death without ever discovering the reason why."
It is one of the more heartening and indeed more hopeful realities of our time that those words were spoken in the propitious environment of Sweden in a keynote address at a seminar on development and independence held in commemoration of the work of Dag Hammarskjdld.
69.	That picture of our modern world is, I believe, fairly representative of the vieW from the third world generally. It may look slightly better for a handful of developing countries; it will look slightly worse for several. But its essentials are unchallengeable and the need for its rectification must be self-evident. It is on that issue of rectification that we must seek consensus, consensus that we will employ our intellective talents and our technological skills, consensus that we will indulge our humanism no less than our instinct for survival to change the world while there is still time to do it by volition.
70.	How many of us, developed or developing Member States of this Organization, have not determined to reject a national society founded on such gross inequities? How many States have not in fact been established on the basis of rebellion against such injustices? And for how many of us are not these distortions an outrage to the tenets of our national philosophies of social and economic justice? Why, then, do we permit these feudal structures to persist in the community of States, and how long do we really believe they can survive without rendering indefensible a strategy of change through dialog?
71.	Whether we are going to end these inequalities and injustices and distortions, whether we are going to build on this planet an egalitarian world community in which the world's income is more fairly shared, in which the world's resources are more evenly consumed, in which the quality of human life derives from belonging not to the world's minority elite but to the human race itself -these are the issues on which we need to reach accord. I have no wish to oversimplify the matter. It is easy to pay lip-service to these objectives, and it is fashionable to do so. It is much more difficult to elevate them to an ethos of international life and to translate that ethos into the practical reality of living. And yet, is there an alternative, if we are indeed to proceed by consensus?
72.	If we are, therefore, so to proceed in earnest, the developed world must be ready to accept change that is truly fundamental. The world's economic system lbs at the base of the world's economic inequalities, injustices and distortions and that system itself must change in radical ways, some of which the Program of Action has already identified. I wish merely, in terms of the philosophy and the ideology of change, to allude to but one aspect of this process. Aristotle long ago perceived a fundamental truth which is as valid today in terms of relations between States as it was 2,000 years ago in terms of relations between people within States. "As between unequals", he asserted, "equity itself demands non-reciprocity". You cannot, he was showing us, change the basic condition of relative inequality except by unequal inputs. If the weak are to be made strong, if the poor are to be lifted out of their poverty, if the under-privileged are to enjoy an equal share, they must, as against the strong, and the rich, and the privileged, be specially advantaged; and the equalizing mechanisms required for redressing these imbalances must inevitably alter in radical ways the very system which produced and sustained them.
73.	What all this means is that if we are to reach consensus on the philosophy of change, the developed world has first of all to care enough about what happens in the third world and to its people; has, in the second place,, to acknowledge that its own long-term interests require profound modification of the status quo; and has to care enough and be enlightened enough to accept the sacrifices and the dislocations of change; and to accept them, not carpingly as temporary inconveniences to unbridled national prosperity, but nobly and with pride as a new way of life fashioned so that all men may share in the prosperity of our human effort.
74.	We believe, of course, that a mature self-interest ought to dictate the need for consensus on these terms; that our perceptions of an interdependent world make it inevitable that these changes must be wrought; that the demographic reality of the twenty-first century in which today's developed world may be but a mere 10 per cent of the population of our planet makes it essential that they should be wrought long before these disparities become even more absurd than they are at present.
75.	But consensus on such a philosophy of change will not emerge out of old attitudes and old approaches. It is not the consensus of the market-place or that which speaks out of the barrel of a gun. It cannot be a consensus extracted by competition or dictated by power. Our search for consensus must be guided, instead, by a new ordering of values, of values which derive from the imperatives of the human condition in this last quarter of the twentieth century.
76.	Ever since the emergence of human life on earth many years ago, there have been innumerable hazards to man's existence. They have come from time to time in varying forms, not infrequently from man himself through internecine war. Some of those hazards remain; but the crisis of our time derives from the very success of mankind, from his very success in survival and in his building of a global community that now truly possesses the earth, a community that daily grows more interdependent as our human needs press ever closer to the limits of our small planet. Over-consumption in one place today frequently means scarcity in another; and it also exacts its own deprivation in the environment of the indulgent.
77.	Our human condition has changed fundamentally; but the organization of human society has not responded to this basic change in man's relationship to his world. We still have a community of mankind in which many are weak while others are strong; in which many are poor while others grow more enriched; in which many are sick even while science 'conquers disease. The perception of the finiteness of our planet must produce an awareness that all these major problems are interrelated; Food security, problems of population, pollution of the environment, the distribution of the new wealth of the sea and of the scarce non-renewable resources of the land, the elimination of poverty, malnutrition and illiteracy, respect for the inherent dignity of man -all these must be taken together on the agenda of human survival. And in that debate, the antediluvian politics of competition and of power must yield to the politics of world order. When it does -but only when it does- consensus on that philosophy of change, which may be the precondition of man's survival on this planet, will no longer be beyond our grasp.
78.	It was precisely because we had not reached consensus on these fundamentals of change that our development decades and what has up to now been the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] have failed to produce significant change, have failed to effect even the token transfer of resources from the developed to the developing world which was their modest ambition. If we do now agree to embark upon effective international economic reconstruction, one of the primary objectives of the equalizing mechanisms we devise must be a significant transfer of resources from the rich nations to the poor; for herein lies the very heart of change, and it is in this area more than in most that we will test the strength of the commitment of the developed world to meaningful reform.	
79.	In this regard, two factors need to be acknowledged. The first is that if we are to secure a significant transfer of resources from the developed to the developing countries, if we are to redistribute the world's wealth along more equitable lines, the equalizing mechanisms which we adopt may have to be highly innovative. In the area of trade, for example, mere access to markets may well not be enough. It will certainly not be enough where the assumption is that such access will materially assist the developing State through expansion of exports produced on the basis of cheap labor, for concepts of cheap labor which serve to perpetuate the inequalities of the present system can themselves provide no foundation on which to commence the process of reconstruction. In any transfer of resources designed to eliminate the most stark inequalities of the contemporary scene, therefore, the developed world may well have to face for at least some period of time not ju. an end but, indeed, a reversal of the patterns of trade on which the industrialized societies grew strong: the pattern of buying cheap and selling dear.
80.	It is a measure of the persisting absence of consensus between us on these fundamentals that much of the criticism that continues to be directed to the members of the Organization of Petroleum-Exporting Countries [OPEC] proceeds on the assumption that this .system of low negotiated prices for primary products and high invoiced prices for manufactured goods is somehow preordained and consecrated and that any departure from it, let alone its reversal, borders on heresy and intolerable impertinence.
81.	More particularly, however, experience has shown how easily real improvement in the export receipts of the developing countries can be frustrated by rapid inflation in the developed world. If the problem of achieving meaningful redistribution of the world's income is going to be tackled with a new resolve, then the implementation of schemes of indexation can no longer be postponed. In order to achieve concrete progress with such schemes, we may have to be content, at least initially, with something less than a perfect technical solution. If it be so although the most recent UNCTAD studies appear to confirm the technical feasibility of the system let us nevertheless proceed. We cannot continue to further postpone decision because of an infinity of unresolved subtleties. The patience, not to say the capacity for economic declension, of the developing countries must not be assumed to be endlessly extensive.
82.	The second factor is the more obvious one of the emergence of new strengths within the developing world, strengths that derive in large measure from the unity and resolve of the third world and from practical co-operation within producer associations established by developing States in defense of their right to just terms of trade. OPEC is but one of these associations. Others have already been established, not just on the basis of the experience of OPEC, but in response to the awareness that has been emerging over a number of years that developing producer States, separately weak, can multiply their negotiating strength several times over in dealings with the developed world and its multinational corporations if they act in concert and sustain their unity. The emergence of the new strength which these associations bring to the developing world ought to be a factor of the most profound significance in motivating the developed world both to reach consensus on change and to reach accord on the mechanisms for bringing it about.
83.	The choice between consensus and confrontation is not a choice which will be determined by the developing world. It is a choice that will be dictated by the developed. In any such choice the developing countries must inevitably prefer the former; but if consensus is unattainable and if confrontation is imposed, then there at least exist some levers of strength through which in the last resort a net transfer of resources might be secured.
84.	But let me make it clear that when I speak in this context of a net transfer of resources, it is of a transfer from the developed to the developing States as a whole, a shift of income towards all parts of the developing world. Transfers whose effects are so gross as to create new disparities or new areas of elitism; transfers that are so indiscriminately imposed that they fall equally upon the poor as upon the rich, but with far grayer consequences for the former; or transfers whose base of recipiency is so narrow as to encourage and facilitate a recycling of resources back to the developed countries -such transfers do not fulfill their true potential as equalizing mechanisms and they are questionable symbols of commitment to an egalitarian world community.
85.	But other equalizing mechanisms may be at hand. Certainly, in our effort to redress existing economic imbalances, the new resources of the sea and the sea-bed and the vast potential of outer space can play a unique role. Conceptualized already as a heritage of mankind, what ideal opportunities they provide for creating mechanisms for bringing about a more equitable over-all distribution of the world's
resources. If we are, indeed, to reach by consensus the goal of global justice, it should be in the interest of the developed States to maximize the returns from these new resources to the peoples of the developing world. But this, also, involves a commitment to fundamental change on the part of the developed world and a willingness to accept constraints on excessive aggregations of wealth in the interest of achieving this end.
86.	There are, of course, important contributions that the developing countries themselves must make to the fulfillment of the goal of an equitable international economic order. IHs axiomatic that just economic relations between States will not fulfill the ambition of an egalitarian world community unless they are made to serve the cause of economic justice within States. The installation and preservation of just societies within the developing world must be as much the consequence of as it clearly is the paramount reason for the securing of a regime of economic equality between all States. For this reason, if for no other, we must accept that the status of human rights everywhere in the developed and in the developing worlds, of civil and political rights, of economic, social and cultural rights, are, and must continue to be, the legitimate concern of the international community, and that their most gross and patent violation must demand the attention of the Organization. The imperatives of economic justice and of respect for the dignity of man once marshaled in the cause of human survival cannot be halted at national frontiers.
87.	And, of course, the developing countries may well be able to do much to help themselves through more effective economic co-operation in such important areas as trade, transport, industrial development, transfer of technology, and monetary and financial arrangements. The non-aligned movement, pursuing concepts of economic self-reliance, has already adopted an action program for economic co-operation between the non-aligned countries and other developing countries along these lines, and the Assembly has given its blessing to assistance for these efforts from the United Nations [resolution 3241 (XXIX)]. More direct trade between developing countries, through shipping routes that run not merely north to south between developed and developing States, but east to west in the southern zone of the world, may yet significantly enlarge the prospects for development of at least some developing countries. Certainly, such arrangements can contribute greatly to lowering the level of dependency of third world countries and effect qualitative changes in prevailing international economic relationships.
88.	Most of these developments -all, indeed, save the last -depend essentially upon the ability of the developed and the developing worlds to reach consensus through dialog. This urgent necessity makes it essential that we utilize the United Nations system to maximum advantage in pursuing that dialog and in maintaining, for so long as it is maintainable, the options for consensus.
89.	It follows that the Organization must be made the focal point for the dialog of development and for the establishment of the new international economic order, and that present efforts to transfer that dialog to and to install the machinery for decision-making in, multilateral associations controlled by the developed world must be resisted.
90.	How deeply indebted we are, all of us, to the Prime Minister of Australia for reminding us, in the eloquent and forthright language of progressive internationalism, of the primacy of this role of the United Nations in the search for solutions to our current problems.
91.	But our need for dialog does draw attention to the unique service which can be rendered, and rendered now, by other institutions, by institutions old and new, which bring together segments of the developed and developing worlds in an environment of genuinely free consultation. Mankind stands greatly in need of consensus-building mechanisms of every sort and at every level between the developed and the developing countries. Indeed, never before has there been as great a need to use these institutions and mechanisms for reaching consensus in the interest of the international community as a whole.
92.	But if we are to use them to this end, we must be mindful of their potential for contributing to that global consensus toward which we work. These consensus-building mechanisms include existing institutions, like the British Commonwealth, that bring together on a basis of ever-enlarging intimacy and understanding States old and new, industrialized and developing, States of north and south, of east and west, States pluralistic and multiracial -a microcosm, indeed, of the world community- embryonic institutions, like that emerging from the new dialog now begun in the Americas, deriving not from old traditions of hegemony but from new insights and possibilities of co-operation between all the States and I repeat, all the States of the hemisphere; incipient associations, such as that which now seems possible between the European Economic Community and a group of some 40 or more States of Africa, the Caribbean and the Pacific -a relationship which, eschewing a passing neocolonialism, now seeks to explore the potential for economic co-operation between the world's most powerful economic grouping and States that individually are among the weakest, but together are not without strength, and to do so on terms consistent with the wider international objectives of the new economic order.
93.	In all these groupings, and more, there must be pressed into service the search for global consensus on which rests our best hope, perhaps our only hope, not merely for establishing the new international economic order we have already proclaimed, but of evolving that consensus on an egalitarian world community without which our other expectations would be utterly illusory.
94.	If this session is to help to turn us away from the dangers of confrontation, I suggest with(all humility that it is on the intensive search for consensus of this kind and of this quality that we must all agree to embark, developed and developing States alike, both here in the United Nations and in those other organs of. international consultation that provide opportunities for the understanding and reconciliation which persistent dialog inevitably brings.
